    Case 3:21-cv-00211-RAH-ECM-KCN Document 40 Filed 04/13/21 Page 1 of 9




                   UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

 THE STATE OF ALABAMA; ROBERT
 ADERHOLT, Representative for Alabama’s
 4th Congressional District, in his official and
 individual capacities; WILLIAM GREEN;
 and CAMARAN WILLIAMS,
                                                                CIVIL ACTION NO.
                                Plaintiffs,
                                                            3:21-cv-211-RAH-ECM-KCN
                         v.
                                                       BRIEF OF AMICI CURIAE STATE OF
 UNITED STATES DEPARTMENT OF
                                                        UTAH AND 15 OTHER STATES IN
 COMMERCE; GINA RAIMONDO, in her
                                                           SUPPORT OF PLAINTIFFS
 official capacity as Secretary of Commerce;
 UNITED STATES BUREAU OF THE
 CENSUS, an agency within the United States
 Department of Commerce; and RON
 JARMIN, in his official capacity as Acting
 Director of the U.S. Census Bureau,

                                Defendants.



                                        INTRODUCTION

          The States of Utah, Alaska, Arkansas, Florida, Kentucky, Louisiana, Maine, Mississippi,

Montana, Nebraska, New Mexico, Ohio, Oklahoma, South Carolina, Texas, and West Virginia

(Amici States) agree with Plaintiffs that the Secretary’s intended use of differential privacy de-

prives states of accurate “[t]abulations of population” of state subparts to use in legislative appor-

tionment and districting under 13 U.S.C. § 141(c). Amici States also agree that the Secretary can

comply with the privacy requirements of 13 U.S.C. § 9 by alternative methods that do not deprive

the states of the numbers to which section 141 entitles them. They submit this amicus brief to

explain the detrimental effects that using the differential privacy method would have on both re-

districting and administering state and federal programs.


45344696 v1
     Case 3:21-cv-00211-RAH-ECM-KCN Document 40 Filed 04/13/21 Page 2 of 9




                                            ARGUMENT

I.        Utah’s analysis of the 2010 demonstration data shows that differential privacy will
          result in inaccurate 2020 subpopulation data affecting redistricting and state and fed-
          eral program funding.

          In October 2019, the Census Bureau released demonstration data to permit states to review

the effects of differential privacy. See 2010 Demonstration Data Products, https://www.cen-

sus.gov/programs-surveys/decennial-census/2020-census/planning-management/2020-census-

data-products/2010-demonstration-data-products.html. The demonstration data included the cen-

sus data from 2010 that was treated with the new differential privacy method. Id. Using a mathe-

matical model, the Census Bureau injects “noise”—false information—into the raw data to mini-

mize the risk of privacy disclosure. Id. The Utah State Legislature analyzed the 2010 demonstra-

tion data, comparing it with the previously received 2010 redistricting data and sent its findings to

the Census Bureau. See Letter of the Utah State Legislature (Feb. 13, 2020),

https://www.ncsl.org/Portals/1/Documents/Redistricting/UT_Differential_Privacy_%28Signed%

29.pdf.

          The Utah State Legislature identified three major harms from using differential privacy for

census data. Id. at 1. First, it would make accurate redistricting at the local level impossible. The

analysis showed that when differential privacy was applied to the 2010 data, there was a statewide

net loss of nearly 15,000 people from Utah’s cities and towns, including two cities that lost 50%

of their populations. Id. Indeed, with inaccurate subpopulation data, the State would be unable to

accurately receive and distribute funds to localities. Like many states, Utah has state revenue-

sharing statutes and receives federal funding based on population formulas derived from census

data. Inaccurate data would “impact state and federal funding that is disbursed in compliance with”

those statutes and formulas. Id. at 1.




45344696 v1
                                                   2
    Case 3:21-cv-00211-RAH-ECM-KCN Document 40 Filed 04/13/21 Page 3 of 9




          Second, inaccurate data could “adversely affect longitudinal studies about health, safety

and welfare.” Id. If the academic and professional policy analyses that legislators rely on to inform

public policy decisions were based on inaccurate data, the Legislature could no longer rely on

them, and would have to essentially legislate in the dark. Id. And third, because of the population

shifts, the Utah Legislature expressed concerns that the State would not be able to fulfill its con-

stitutional obligation to satisfy population and equality requirements in redistricting. Id. at 2.

          These concerns remained even after the Census Bureau tweaked the data. The Bureau re-

leased additional sets of demonstration data in May 2020, September 2020, and November 2020,

modifying the amount of injected “noise” with each dataset. See https://www.ncsl.org/research/re-

districting/differential-privacy-for-census-data-explained.aspx. The Utah Legislature analyzed the

November 2020 data in the same way it had analyzed the modified 2010 data. See Differential

Privacy, Utah State Legislature (March 2021) (“2021 Utah Report”) (attached at Exh. 1). While it

saw an improvement from the October 2019 to the November 2020 demonstration data, it did not

cure the population inaccuracies. For example, Congressional districts three and four had popula-

tions increase and decrease by nearly 50 voters, respectively, id. at 32—significantly higher than

the one-person-one-vote principle requiring states to draw legislative districts that are nearly

equivalent in population. See Evenwel v. Abbott, 136 S. Ct. 1120, 1123-24 (2016).

          As with its analysis of the modified 2010 data, the Utah Legislature’s concerns with the

November 2020 data went beyond redistricting. The Utah Legislature observed that while the No-

vember 2020 data improved, there remained “some significant population changes, particularly in

rural municipalities.” 2021 Utah Report, Exh. 1 at 1. Specifically, several cities suffered a popula-

tion decrease of over 30%. Id. at 13. And inaccurate data would translate to lost funding for those




45344696 v1
                                                  3
      Case 3:21-cv-00211-RAH-ECM-KCN Document 40 Filed 04/13/21 Page 4 of 9




communities. For example, in FY2017, Utah received $9 billion from census-guided federal fund-

ing. See Andrew Reamer, Counting for Dollars 2020: The Role of the Decennial Census in the

Geographic Distribution of Federal Funds, Brief 7: Comprehensive Accounting of Census-Guided

Federal Spending (FY2017): Part B: State Estimates at 3, https://perma.cc/MUP5-6KJ5. Nation-

wide, $1.5 trillion was distributed through 316 federal spending programs on 2010 census-derived

data. Id. at 1. Thus, like Utah, inaccurate subpopulation data will harm distribution of census-

guided funding in all states.

II.       Other states’ analyses also recognize the harm differential privacy will inflict on rural
          areas and minority racial groups.

          Utah is not alone in its concerns about redistricting, funding, and data accuracy. All states

use census data to redistrict, obtain and distribute federal funds, and administer many state and

local programs. Because differential privacy creates false information—by design—it prevents the

states from accessing municipal-level information crucial to performing this essential government

functions. And the distorting impact of differential privacy will likely fall hardest on some of the

most vulnerable populations—rural areas and minority racial groups. See National Conference of

State Legislatures, Differential Privacy for Census Data Explained, Mar. 15, 2021, available at

https://www.ncsl.org/research/redistricting/differential-privacy-for-census-data-explained.aspx.

          As one University of Virginia researcher explained in a letter to Governor Northam, skew-

ing minority group data is particularly problematic when a State must accommodate majority-

minority districts. See Memorandum from Meredith Strohm Gunter to Hon. Ralph Northam, Jan.

23, 2020, available at https://www.ncsl.org/Portals/1/Documents/Redistricting/VA_CensusDi-

stortionProgram_VAGovernor_2020-01-23.pdf. Because the “noise-injected proxy” would

change the “actual size of the voting age population in each census block” as well as its racial




45344696 v1
                                                   4
    Case 3:21-cv-00211-RAH-ECM-KCN Document 40 Filed 04/13/21 Page 5 of 9




characteristics, “[m]ajority-minority districts could lose their status” or a non-minority-majority

district might mistakenly have majority-minority status conferred upon it. Id.

          California’s leaders recently sent a letter to the White House Chief of Staff expressing

concerns that inaccuracies introduced by differential privacy would “hamper the ability of states

and localities to establish political districts that comply with the United States Constitution’s ‘one-

person, one-vote’ principle and with the protections of the Voting Rights Act of 1965.” Feb. 2021

Letter from California leaders to Ronald Klain, available at https://www.ncsl.org/Portals/1/Docu-

ments/Redistricting/California_Differential_Privacy_summary2021.pdf. A joint analysis from

Asian Americans Advancing Justice and Mexican American Legal Defense and Educational Fund

explained that this would likely lead to minorities being underrepresented. See Preliminary Report:

Impact of Differential Privacy & the 2020 Census on Latinos, Asian Americans, and Redistricting,

available at https://advancingjustice-aajc.org/report/preliminary-report-impact-differential-pri-

vacy-2020-census-latinos-asian-americans.

          Other states also shared concerns about funding equity for localities and data accuracy. As

the Virginia researcher explained, myriad state programs—from housing and transportation to

emergency management—rely on accurate data to deliver state services to those who need it.

https://www.ncsl.org/Portals/1/Documents/Redistricting/VA_CensusDistortionProgram_VA-

Governor_2020-01-23.pdf. And legislators rely on census-derived statistics to calibrate programs

for those in need. Id.

          Two officials from Maine—its state economist and data center lead—expressed similar

concerns in a letter to the Census Bureau’s director, explaining that their analysis showed that

“small, rural places suffer the most” from inaccurate estimates.” Feb. 20, 2020 Letter to Steven




45344696 v1
                                                   5
    Case 3:21-cv-00211-RAH-ECM-KCN Document 40 Filed 04/13/21 Page 6 of 9




Dillingham,      available   at   https://www.ncsl.org/Portals/1/Documents/Redistricting/ME_Let-

ter_to_Census_on_differential_privacy_concerns_Maine_SDC.pdf. Washington State’s state de-

mographer wrote a similar letter to the Bureau’s director about the outsized impact that rural areas

would suffer under differential privacy, saying that the data would be “unusable for large parts of”

the state and skew funding away from small towns. Feb. 6, 2020 Letter to Steven Dillingham,

https://www.ncsl.org/Portals/1/Documents/Redistricting/WA_OFM_DAS_Response_Letter.pdf.

He found the error rate “alarmingly high” and “extremely problematic” for state functions. Id. The

Colorado General Assembly echoed similar redistricting, funding, and data accuracy concerns to

those of other states—though in their analysis, the data skewed in favor of rural areas. See June 1,

2020 Letter to Steven Dillingham, available at https://www.ncsl.org/Portals/1/Documents/Elec-

tions/CO_State_Legislative_Leadership_Letter.pdf?ver=2020-08-04-132435-

780&timestamp=1596569177678.

          Finally, demographic researchers from the University of California Riverside and the Uni-

versity of Washington did four case studies using data from Alaska to illustrate just how strange

the local-level results of using differential privacy can be. They found that three population blocks

included several children and no adults; 1,252 voting blocks switched from having one or more

persons of voting age to having no persons of voting age; 830 blocks went the other way, from

having no persons of voting age to having at least one; and that 96% of blocks (12,366 of 12,870)

with one or more inhabitants showed a different number of persons. Population Association of

America, The Effect of Differential Privacy Disclosure Avoidance System Proposed by the Census

Bureau on 2020 Census Products: Four Case Studies of Census Blocks in Alaska, available at

https://www.populationassociation.org/blogs/paa-web1/2021/03/30/the-effect-of-the-differential-

privacy-disclosure.




45344696 v1
                                                  6
    Case 3:21-cv-00211-RAH-ECM-KCN Document 40 Filed 04/13/21 Page 7 of 9




          Amici States share concerns that the Bureau’s proposed use of differential privacy will

harm State redistricting, funding, and data collection. This in turn will harm all the States’ citizens,

but the burden will fall disproportionately on minorities and rural areas. This Court should rule in

favor of the Plaintiffs.


Dated: April 13, 2021                              Respectfully submitted,


                                                    /s/ Ryan J. Hebson
                                                   Rik S. Tozzi (TOZ001)
                                                   ASB-7144-Z48R
                                                   Ryan J. Hebson (HEB003)
                                                   ASB-3200-R74H
                                                   Attorneys for Amici States
                                                   BURR & FORMAN LLP
                                                   420 North 20th Street, Suite 3400
                                                   Birmingham, Alabama 35203
                                                   Telephone: (205) 251-3000
                                                   Facsimile: (205) 458-5100
                                                   rtozzi@burr.com
                                                   rhebson@burr.com


                                                   SEAN D. REYES
                                                   Attorney General of Utah
                                                   MELISSA A. HOLYOAK* (Utah Bar No. 9832)
                                                   Solicitor General
                                                   STATE OF UTAH
                                                   OFFICE OF THE ATTORNEY GENERAL
                                                   350 N. State Street, Suite 230
                                                   P.O. Box 142320
                                                   Salt Lake City, UT 84114-2320
                                                   Telephone: (801) 538-9600
                                                   melissaholyoak@agutah.gov
                                                   *pro hac vice application pending




45344696 v1
                                                   7
    Case 3:21-cv-00211-RAH-ECM-KCN Document 40 Filed 04/13/21 Page 8 of 9




 TREG R. TAYLOR                           DOUGLAS J. PETERSON
 ALASKA ATTORNEY GENERAL                  NEBRASKA ATTORNEY GENERAL

 LESLIE RUTLEDGE                          HECTOR BALDERAS
 ARKANSAS ATTORNEY GENERAL                NEW MEXICO ATTORNEY GENERAL

 ASHLEY MOODY                             DAVE YOST
 FLORIDA ATTORNEY GENERAL                 OHIO ATTORNEY GENERAL

 DANIEL CAMERON                           MIKE HUNTER
 KENTUCKY ATTORNEY GENERAL                OKLAHOMA ATTORNEY GENERAL

 JEFF LANDRY                              ALAN WILSON
 LOUISIANA ATTORNEY GENERAL               SOUTH CAROLINA ATTORNEY GENERAL

 AARON M. FREY                            KEN PAXTON
 MAINE ATTORNEY GENERAL                   TEXAS ATTORNEY GENERAL

 LYNN FITCH                               PATRICK MORRISEY
 MISSISSIPPI ATTORNEY GENERAL             WEST VIRGINIA ATTORNEY GENERAL

 AUSTIN KNUDSEN
 MONTANA ATTORNEY GENERAL




45344696 v1
                                      8
    Case 3:21-cv-00211-RAH-ECM-KCN Document 40 Filed 04/13/21 Page 9 of 9




                                   CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the foregoing document by Notice of Electronic
Filing, or, if the party served does not participate in Notice of Electronic Filing, by U.S. First Class
Mail on this the 13th day of April, 2021:

                  STEVE MARSHALL                                 Jason B. Torchinsky
              Attorney General of Alabama                       Jonathan P. Lienhard
                 Edmund G. LaCour Jr.                              Shawn T. Sheehy
                    Solicitor General                              Phillip M. Gordon
                    A. Barrett Bowdre                      HOLTZMANVOGEL JOSEFIAK
                Deputy Solicitor General                       TORCHINSKY PLLC
                     James W. Davis                          15405 John Marshall Hwy
                   Winfield J. Sinclair                      Haymarket, Virginia 20169
                    Brenton M. Smith                         Telephone: (540) 341-8808
               Assistant Attorneys General                   Facsimile: (540) 341-8809
                                                                jtorchinsky@hvjt.law
                 STATE OF ALABAMA                                 jlienhard@hvjt.law
         OFFICE OF THE ATTORNEY GENERAL                            ssheehy@hvjt.law
                501 Washington Ave.                               pgordon@hvjt.law
           Montgomery, Alabama 36104
            Telephone: (334) 242-7300                            BRIAN M. BOYNTON
             Facsimile: (334) 353-8400                     Acting Assistant Attorney General
          edmund.lacour@alabamaag.gov                           ALEXANDER K. HAAS
          barrett.bowdre@alabamaag.gov                    Director, Federal Programs Branch
             jim.davis@alabamaag.gov                             BRAD P. ROSENBERG
          winfield.sinclair@alabamaag.gov            Assistant Director, Federal Programs Branch
           brenton.smith@alabamaag.gov                             Zachary A. Avallone
                                                                      Elliott M. Davis
                 Christopher W. Weller                                 John Robinson
              CAPELL & HOWARD, P.C.                                    Trial Attorneys
                 150 South Perry Street                   United States Department of Justice
              Montgomery, Alabama 36104                Civil Division, Federal Programs Branch
               Telephone: (334) 241-8000                            1100 L Street, N.W.
               Facsimile: (334) 241-8266                         Washington, DC 20005
                chris.weller@chlaw.com                        Telephone: (202) 616-8489
                                                            zachary.a.avallone@usdoj.gov
                                                                elliott.m.davis@usdoj.gov
                                                               john.j.robinson@usdoj.gov



                                                /s/ Ryan J. Hebson
                                               OF COUNSEL




45344696 v1
